By the Court —
Atwater, J.
— This was an action of forcible entry and detainer, brought by the Plaintiff in Error before a Justice of the Peace, to recover the possession of certain premises claimed by the Plaintiff as the purchaser at a public sale upon a mortgage foreclosure by advertisement. The Justice rendered judgment ot restitution of the premises in favor of the Plaintiff, from which Defendant appealed to the District Court of Ramsey county. A jury trial having been waived, the cause was tried by the Court, and the following among other facts, were found by the Court, viz. :
That at the time of the giving the mortgage upon the premises in question, Sydnia Folsom, wife of the Defendant Ward W. Eolsom, was lawfully seized in fee simple, and owned in her own right, and free from the control of her said husband the lots described in the mortgage; that the Plaintiff in Error caused the mortgage to be prepared, and that said Defendant affixed his own signature to said mortgage, and Sydnia Eolsom, at the request of said Defendant, also affixed her signature to the same without being informed by any one, and without any knowledge of the contents or nature of said mortgage, and ot the fact that it in any way related to her said separate estate; that said Defendant then took said mortgage so signed by himself and wife to a Notary *503Public, and said Notary Public affixed his name and seal of office to the acknowledgment thereof, and did also, with one F, A. Rouleau, sign said mortgage as subscribing witnesses ; that said Sydnia Eolsora never in any form or manner acknowledged. the execution of said mortgage, and never even saw the said Notary Public nor the said E. A. Rouleau, or knew that such instrument had been so executed, until long after the delivery of the same to Plaintiff in Error,, and never in any way assented to said execution of said instrument, nor did any act whatever in relation to the execution of the same, except to affix her signature thereto as aforesaid.
Upon these facts the Court held the mortgage void and rendered judgment for Defendant.' As the Court had occasion to pass upon precisely the same state of facts in the case of Dodge vs. Hollinshead decided at the present term, it is unnecessary to enter upon any further discussion of the question in this case.
The judgment below is affirmed.